UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6124



JULIAN EDWARD ROCHESTER,

                                                Petitioner - Appellant,

          versus


SALLIE C. SMITH;    STATE    OF   SOUTH   CAROLINA;
OCONEE COUNTY,

                                               Respondents - Appellees,

          and


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                                             Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (2:06-3012-HMH-RSC)


Submitted:   June 29, 2007                      Decided:   July 18, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Julian Edward Rochester seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2254 (2000) petition.                    The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)    (2000).     A    prisoner   satisfies      this   standard    by

demonstrating     that   reasonable        jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Rochester has

not made the requisite showing. Accordingly, we deny a certificate

of appealability, deny the motion for leave to appeal in forma

pauperis, and dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the   materials    before    the   court    and   argument would not aid the

decisional process.         The motion to compel the district court to

rule on an application to proceed in forma pauperis is denied.

                                                                      DISMISSED


                                     - 2 -